MEMORANDUM **
Cesar Ceballos-Saligan appeals from the 60-month sentence imposed following his guilty-plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ceballos-Saligan contends that the district court erred by enhancing his sentence pursuant to U.S.S.G. § 2L1.2(b)(l)(A)(i) because his prior conviction for violating California Health & Safety Code § 11351 was not categorically a conviction for a drug trafficking offense. This contention fails. See United States v. Morales-Perez, 467 F.3d 1219, 1221-23 (9th Cir.2006); see also Miller v. Gammie, 335 F.3d 889, 899-900 (9th Cir.2003) (en banc).
Ceballos-Saligan also contends that the district court violated Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), by enhancing his sentence beyond two years when the fact of his prior conviction was not alleged in the indictment, admitted, or proven to a jury beyond a reasonable doubt. As Ceballos-Saligan acknowledges, this contention is *219foreclosed. See Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); United States v. Quintana-Quintana, 383 F.3d 1052, 1053 (9th Cir.2004).
Ceballos-Saligan’s contention that Almendarez-Torres is no longer good law is, as he acknowledges, foreclosed. See United States v. Grisel, 488 F.3d 844, 846-47 (9th Cir.2007) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.